Citation Nr: 1036230	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1975 and from December 2001 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO).

This case was previously remanded by this Board in May 2007 and 
May 2009 for further development.  In a May 2010 rating decision, 
service connection was granted for lumbar spondylosis, with disc 
bulge, degenerative disc disease, L5-S1 (previously claimed as 
low back condition) and for a right shoulder condition, 
impingement syndrome with partial rotator cuff tear, which are 
considered a full grants of the benefits sought on appeal.  
Therefore, these matters are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for a bilateral knee condition.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Regrettably, 
this case must be remanded again for further development.  

In a May 2009 remand, Board instructed the RO/AMC to contact the 
United States Air Force and the South Carolina Air National 
Guard, to include the Air National Guard Headquarters in Denver, 
along with the National Personnel Records Center (NPRC), to 
verify the beginning and ending dates of the Veteran's duty 
status for each period not yet verified.  The AMC contacted the 
South Carolina Air National Guard and was informed that since the 
Veteran retired in April 2003, his records were shipped to 
Denver, Colorado.  While the AMC contacted the South Carolina 
National Guard Headquarters in August 2009 and received 
additional service records in September 2009, no attempts were 
made to contact the Air National Guard Headquarters in Denver, 
Colorado.  As such, a request to the Air National Guard 
Headquarters obtain these records should be made.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In August 2009, while the AMC requested the NPRC to verify the 
Veteran's periods of active duty, active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) and to 
retrieve any and all outstanding service treatment records, to 
include from the Veteran's second period of active service.  A 
September 2009 response from NPRC indicated there were "no 
records at Code 13 for this person" and if the AMC made another 
"PIES" request, they were to address it to themselves at Code 
21 and it would go through "DPRIS" and any imaged records that 
were available would be furnished in response to the request.  
This response also indicated that the AMC was to be careful not 
to use "PIES" codes that were invalid for "DPRIS" use and 
suggested a consultation of the "PIES" manual.  No additional 
requests were made under the code indicated by the NPRC and the 
Veteran's periods of active duty, ACDUTRA and INACDUTRA remain 
unverified.  The record reflects that the service treatment 
reports from the Veteran's second period of service have not been 
associated with the file and there is no documentation indicating 
their unavailability.  In addition, the record does not indicate 
any additional attempts were made to retrieve the Veteran's 
records from his second period of active duty with the 
appropriate request code.  Therefore, another remand is 
warranted.

The Board also finds that, for the following reasons, a new VA 
examination is warranted to determine specifically whether the 
Veteran's left knee condition was related to his first period of 
active service and whether either the Veteran's left and right 
knee conditions preexisted his second period of active service 
and were caused or aggravated by his second period of active 
service.  

Service treatment records from the Veteran's first period of 
service reflect that he was treated for complaints of left knee 
pain in September 1974 and was diagnosed with chondromalacia 
patella.  A September 1974 x-ray also demonstrated an 
irregularity of the anterior surface of the patella.  Upon 
separation from service the Veteran did not report any knee 
problems and a clinical evaluation of the knees noted no 
weakness, deformities or limitation of motion.  

Service treatment reports following the Veteran's separation from 
his first period of active duty reflect that he complained of 
pain in the left knee in August 1976 and reported that it had an 
onset about one and a half years ago (during his active duty).  
The Veteran was diagnosed with prepatellar bursitis.  In reports 
of medical history from April 1979, February 1982, October 1985, 
October 1989 and October 1993, the Veteran reported a history of 
left knee pain and arthritis/bursitis in the left knee.  

Private treatment reports from June 1986 to June 2003 reflect 
that the Veteran complained of knee pain and crepitus initially 
in May 1995.  He was subsequently treated for complaints of knee 
pain and right knee crepitus and was provided diagnoses of 
osteoarthritis and degenerative joint disease, however, the 
diagnoses did not specify whether these conditions involved the 
Veteran's knees.  X-rays in November 1999 reflected normal 
findings of the left and right knees.

In a May 2008 VA examination the Veteran was diagnosed with mild 
degenerative joint disease of the bilateral knees and opined that 
it was less likely than not that this current disabilities were 
related to the Veteran's active duty service.  In the May 2009 
remand, the Board found that the May 2008 VA examiner's findings 
were based upon an incomplete record and as such, this opinion 
lacked probative value.  

In December 2009 the VA examiner provided an opinion without 
examination pursuant to the Board's May 2009 remand, however, his 
conclusions were again, based upon an incomplete record, as the 
service treatment records from the Veteran's second period of 
active duty have not been associated with the file and the record 
contains no documentation of their unavailability.  Therefore, 
since the required development was not fulfilled, the VA 
examiner's findings were based on an incomplete record, and as 
such, the Board finds that the December 2009 VA examiner's 
opinion lacks probative value.  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In considering the treatment for left knee chondromalacia patella 
in service with x-ray evidence of an irregularity of the anterior 
surface of the patella, the Veteran's continual complaints of 
knee pain in private and service records following his active 
duty from August 1976, April 1979, February 1982, October 1985, 
October 1989 and October 1993 and May 1995 with subsequent 
diagnoses of osteoarthritis and degenerative joint disease and 
the medical evidence of treatment for knee conditions prior to 
the Veteran's second period of service the Board finds that a VA 
examination is necessary to obtain opinions as to:  (1) whether 
the Veteran's left knee condition is related to or was caused by 
his first period of active duty and (2) whether the Veteran has a 
current bilateral knee condition which preexisted his second 
period of active service and which was aggravated (permanently 
worsened beyond the normal progress of the disorder) by this 
second period of active service and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 
601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC, the 
service department, and the Air National 
Guard Headquarters in Denver and verify the 
beginning and ending dates of each period of 
the Veteran's active duty, ACDUTRA, and 
INACDUTRA, in addition to already-verified 
periods of active military service from 1990 
to 2003.  The RO/AMC must ensure that 
verification of all periods of service is 
accomplished on remand.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO/AMC should also request that the 
NPRC, the service department, and the Air 
National Guard Headquarters in Denver, 
Colorado, furnish all outstanding service 
treatment reports and personnel records, 
specifically to include those from the 
Veteran's second period of active 
military service from 2001 to 2002.  If 
the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.

In requesting this information, the RO/AMC 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.  
The RO/AMC is reminded that it should 
continue efforts to obtain verification of 
all the Veteran's periods of service and all 
of the Veteran's outstanding service 
treatment reports, until either the records 
are received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  All records and/or 
responses received should be associated with 
the claims file.

3.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current bilateral knee 
condition, if found to be present.  The 
claims folder and a copy of this remand are 
to be made available to and reviewed by the 
examiner in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the 
claims file, to include:  (1) service 
treatment reports from the Veteran's first 
period of active duty with x-ray findings and 
a diagnosis of chondromalacia patella; (2) a 
review of the service treatment reports from 
the Veteran's second period of active duty, 
if available for review; and (3) the 
Veteran's continual complaints of left knee 
pain in private and service records following 
his active duty from August 1976, April 1979, 
February 1982, October 1985, October 1989 and 
October 1993 and May 1995 with subsequent 
diagnoses of osteoarthritis and degenerative 
joint disease.  The examination is to include 
a review of the Veteran's history and current 
complaints, as well a comprehensive 
evaluation and any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current diagnosis 
of a bilateral knee condition?  If so, please 
specify the diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a bilateral knee 
condition, is it at least as likely as not 
(50 percent or greater probability):  (i) 
that a left knee condition had its onset 
during the Veteran's first period of active 
duty from December 1971 to December 1975; or, 
(ii) that such disorder was caused by any 
incident or event that occurred during such 
period?

c.  Did a bilateral knee condition exist 
prior to the Veteran's second period of 
active service from December 2001 to July 
2002?  If so, state (if possible) the 
approximate date of onset the bilateral knee 
disability.  

d.  If a bilateral knee disability preexisted 
the Veteran's second period of active 
service, from December 2001 to July 2002, was 
there a worsening of this preexisting 
disability during the Veteran's period of 
active service?  In answering this question, 
the examiner is asked to specify whether the 
Veteran sustained temporary or intermittent 
symptoms resulting from this period of active 
service; or whether there was a permanent 
worsening of the underlying pathology of the 
preexisting bilateral knee condition due to 
his period of active service, resulting in 
any current disability.

e.  If there was a permanent worsening of the 
preexisting bilateral knee condition during 
the Veteran's second period of active 
service, was such a worsening due to the 
natural progress of that condition?

f.  If the examiner finds that a bilateral 
knee condition did not exist prior to the 
Veteran's second period of active service 
from December 2001 to July 2002, she/he is 
then asked to express an opinion as to 
whether it is as likely as not (a 50 percent 
or greater probability) that the Veteran's 
current bilateral knee disability had its 
onset during the Veteran's second period of 
service, or was it caused by any incident 
that occurred during the second period of 
active service?  

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


